Champion Auto Sales, LLC v Pearl Beta Funding, LLC (2018 NY Slip Op 01645)





Champion Auto Sales, LLC v Pearl Beta Funding, LLC


2018 NY Slip Op 01645


Decided on March 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2018

Acosta, P.J., Richter, Kapnick, Kahn, Gesmer, JJ.


5995 158692/16

[*1]Champion Auto Sales, LLC, et al., Plaintiffs-Appellants,
vPearl Beta Funding, LLC, Defendant-Respondent.


Amos Weinberg, Great Neck, for appellants.
DLA Piper, LLP, Baltimore, MD (Michael Bakhama of the bar of the State of Maryland, admitted pro hac vice, of counsel), for respondent.

Order, Supreme Court, New York County (Erika M. Edwards, J.), entered June 16, 2017, which granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
The court properly dismissed the complaint seeking to vacate the judgment by confession. The evidence demonstrates that the underlying agreement leading to the judgment by confession was not a usurious transaction (see generally Giventer v Arnow, 37 NY2d 305, 309 [1975]; see Feld v Apple Bank for Sav., 116 AD3d 549, 553 [1st Dept 2014], lv denied 23 NY3d 908 [2014]).
We have considered plaintiffs' other challenges to the judgment by confession and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2018
CLERK